Citation Nr: 1629572	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO. 11-29 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder. 

2. Entitlement to service connection for left ear hearing loss. 

3. Entitlement to service connection for right ear hearing loss and right ear problems. 

4. Entitlement to service connection for bilateral tinnitus. 

5. Entitlement to service connection for scars. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to September 2003 with additional service in the Army National Guard. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the RO. 

The Veteran testified before the undersigned in a June 2014 video-conference hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the electronic claims file.

The Board remanded the claims on appeal in November 2014 for further development of the record. The development was completed and the case has been returned to the Board for appellate consideration. 

The Veteran's appeal originally included the issue of entitlement to service connection for right and left knee disorders. In September 2015, the RO granted service connection for disorders of the right knee and left knee. Therefore, her appeal concerning the issues of service connection for right and left knee disorders has been resolved. See Grantham v. Brown, 114 F.3d 1156  (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran does not have PTSD.

2. Major depressive disorder is not attributable to service.

3. A bilateral hearing loss disability is not attributable to service.

4. Tinnitus is not attributable to service.

5. The Veteran's bilateral knee scars are caused by the service-connected bilateral knee disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).

2. The criteria for service connection for a left ear hearing loss disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


3. The criteria for service connection for a right ear hearing loss disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

4. The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).

5. The criteria for service connection for scars are met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letter sent to the Veteran in August 2009. The claims were last adjudicated in September 2015.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records and all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with her claims. The Veteran has not identified any other outstanding records that are pertinent to the appeal. 

In addition, the Veteran was afforded VA examination in connection with her claims for service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations and the medical opinions obtained are adequate to evaluate the claims for service connection, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in November 2014. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the Agency of Original Jurisdiction (AOJ) attempt to verify all of the Veteran's periods of active duty for training (ACDTURA) and inactive duty for training (INACDTURA), request any additional service treatment records, request complete service personnel records, obtain outstanding records of treatment, obtain Social Security Administration (SSA) disability claims file, schedule the Veteran for VA examination to determine the nature and etiology of the Veteran's claimed left and right ear hearing loss, tinnitus and acquired psychiatric disorder. The additional records were obtained, a copy of the Veteran's SSA disability benefits claims file was obtained and the Veteran underwent VA audiology and psychiatric examinations in June 2015. The examiners opined as to the nature and etiology of the Veteran's claimed hearing loss, tinnitus and acquired psychiatric disorders. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, organic disease of the nervous system is a chronic disease. 38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Psychiatric disorder

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f). 

The Veteran contends that she has a psychiatric disorder, including PTSD and major depressive disorder due to stress from performing military funerals for service members killed in action (KIA). Regardless of the Veteran's claimed stressors, her claim for a psychiatric disorder manifested by PTSD must be denied because the preponderance of the evidence reflects that she does not have a diagnosis of PTSD based on any service-related stressor. 

The July 2009 VA psychiatric inpatient treatment record (Hospital Day number 18) reflects that the Veteran was admitted for major depressive episode secondary to multiple recent losses. On mental status examination, Axis I diagnoses were recurrent, severe major depressive disorder, generalized anxiety disorder and PTSD.

The June 2015 report of VA examination reflects diagnoses of recurrent major depressive disorder with anxiety and a specified personality disorder. The psychologist explicitly concluded that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-5 criteria (i.e., her symptoms did not meet the diagnostic criteria for PTSD under DSM-5). 

The Veteran claimed that her service at military funerals caused PTSD and denied any other life events which could have contributed to PTSD. However, the psychologist explained that though the funerals were stressful and possibly distressing to the Veteran, they did not meet DSM-5 criterion A for trauma. Despite the lack of a criterion A trauma (and no possibility of PTSD), the psychologist noted the periodic references to a clinical diagnosis of PTSD (based solely on the Veteran's report of nightmares and "flashbacks" to funerals) in the treatment records, and explained that there was no evidence or documentation in the records to show that the Veteran ever met the actual full DSM-5 PTSD diagnostic criteria. 

The question of whether a Veteran has PTSD based on a claimed in-service stressor is the type of medical issue which lay testimony is not competent. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); 38 C.F.R. § 3.304(f) (specifically requiring medical evidence diagnosing PTSD). Consequently, any lay statements submitted by or on behalf of the Veteran as to whether she has PTSD are not competent. 

Clemons also stands for the proposition that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness. Id at 4-5. The service treatment records contain no complaints of, treatment for or diagnosis of a psychiatric disorder, and the Veteran has been also variously assessed for treatment as having a bipolar disorder, anxiety and a personality disorder. 

Subsequent to service, a July 2009 VA discharge summary reflects that the Veteran had been admitted for depression after presenting to the emergency room. She described difficulty coping with losses, including the loss of her grandmother and mother. The Axis I diagnoses (other than PTSD) were major depressive disorder, recurrent, severe, and anxiety disorder, not otherwise specified. 

A record from the Veteran's July 2009 inpatient treatment reflects Axis I diagnoses of major depressive disorder, recurrent, severe and generalized anxiety disorder. Another record from this treatment notes that the Veteran reported that she continued to have nightmares related to her service in the National Guard, specifically, her service on burial detail. 

A July 2009 VA mental health medication management note reflects that the Veteran continued to feel depressed and struggle with grief regarding the loss of her mother and grandmother. The clinician noted that this seemed to increase thoughts/nightmares about her military service, as she was on funeral detail. The Axis I diagnoses were major depressive disorder, recurrent, severe; anxiety disorder, not otherwise specified; and complicated bereavement. 

In April 2010, the Veteran presented to the emergency room with a complaint of being very depressed. She reported that her depressive symptoms worsened when she fell from a horse and broke her L1-through L5 vertebrae. However, the Veteran continued to identify her mother's death and the accident which caused her to injure her back as the main stressors that were currently fueling her depression. 

In December 2010, the Veteran received treatment for worsening depression. She reported no history of depression until early December 2008 when her grandmother and mother died within one week of each other. The Axis I diagnosis was major depressive disorder, recurrent, severe, without psychosis and the Veteran was admitted. 

A December 2010 VA social work admission evaluation from the following day reports that the Veteran presented with depression, which she reported began two years earlier, in December 2008, when her mother and grandmother died within one week of each other. She added that her depression had worsened over the past month with the anniversary of their deaths. 

A January 2011 VA inpatient psychiatric treatment record reflects an Axis I diagnosis of major depressive disorder, recurrent and an Axis II diagnosis of personality disorder with avoidant and borderline features (primary). The psychiatrist commented that the Veteran had a severe personality dysfunction that he believed was the driving force behind her chronic, severe dysphoria. 

In an October 2011 VA treatment record, the VA A.P.N. (advanced practice nurse) reported that he had discussed with the Veteran how her depression could be linked to her symptoms of PTSD. He noted that she had been part of a KIA funeral detail and spoke about her intrusive thoughts about the experience. The Veteran admitted to regular nightmares about being on this detail and the VA clinician commented that it certainly affected the way she dealt with death and loss. He added the diagnosis of PTSD along with her major depression - however, the A.P.N. did not comment further on the source of this assessment, or of the role that the deaths of the Veteran's mother and grandmother. 

During the June 2014 hearing, the Veteran described her duties as part of burial detail during activated service with the National Guard, including picking up and identifying the deceased, transporting the deceased from the airplane to a waiting hearse, and guarding the casket until the funeral services. She added that she served as a pallbearer. She testified that she had been diagnosed with depression which was not entirely from the Army and conceded that some degree of her symptoms was from the loss of her mother. She stated that she had some depression from her participation in KIA funerals prior to the death of her mother and claimed that the combined effect of her participation in the KIA funerals and the death of her mother gave her depression. In August 2014, the Veteran submitted letters from her husband, son, daughter, and friend regarding changes in her behavior after performing military funeral duties. 

The June 2015 report of VA examination documents diagnoses of recurrent major depressive disorder with anxious distress and other specified personality disorder. The psychologist noted that the earliest record of any mental health complaint was a VA emergency room visit in July 2009 which documented that the Veteran presented with complaints of depression due to the deaths of her mother and grandmother. Since then she has been diagnosed at various times with major depression, generalized anxiety, bipolar disorder I, PTSD and various personality disorder traits. The psychologist documented review of all subsequent psychiatric treatment records, in particular a December 2010 record reflecting that the Veteran had no prior history of depression until early December 2008 when her grandmother and mother died. 

The psychologist noted that review of the treatment records did not reveal any evidence of a full mania episode necessary to support the diagnosis of bipolar I. The psychologist also noted the variously diagnosed generalized anxiety disorder but explained that the Veteran's anxiety description was more consistent with the "anxious distress" modifier to the major depression. The psychologist concluded that current testing was consistent with a diagnosis of major depression with anxious distress which may at times intensify and include psychotic features. Also evident on current testing was a personality disorder not otherwise specified (NOS) with schizoid features.

The psychologist explained that all treatment records since the Veteran's first presentation in July 2009 have consistently diagnosed major depression and have attributed that mainly to complicated grief. She noted there were no records or Veteran reports attributing the severe level of depression to her military funeral service, until October 2011 when the VA A.P.N stated the depression could be linked to her PTSD (as previously determined, the Veteran does not meet the bare minimum criteria for a diagnosis of PTSD). 

The psychologist noted the Veteran's June 2014 hearing testimony that she had depression from participation in the military funerals prior to the death of her mother but explained that her statement was in direct contrast to her repeated statements to multiple different treating professionals that she did not have any depression issues until after her mother died in December 2008.

The psychologist reported that the treatment records have consistently focused on symptoms and diagnosis of very severe major depression which began after the death of the Veteran's mother and grandmother in December 2008. The psychologist found that grief and depression due to those deaths have been the main constant complaint by the Veteran and the consistent etiology to her symptoms assigned by treating professional. Thus, the psychologist opined that it was less likely than not that the Veteran's psychiatric diagnosis was incurred in, caused by, or exacerbated by her reported military service or experiences.

Though the Veteran has current psychiatric disorder, the preponderance of the evidence is against a finding of a linkage between the onset of major depressive disorder and a period of service. Rather, the evidence shows that the Veteran's current psychiatric disorder was unrelated to service, having onset after service after the deaths of her mother and grandmother. (See June 2015 VA examination report). 

As for the PTSD, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. Here, the more probative evidence establishes that the Veteran does not have a current diagnosis of PTSD. Thus, there can be no valid claim for service connection in this regard. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Personality disorders are not diseases or injuries within the meaning of applicable legislation (see 38 C.F.R. § 3.303(c)). Therefore service connection for personality disorder is not warranted. 

The only other evidence of record supporting this claim are the various general lay assertions. The Veteran and the non-medically trained authors of statements are lay persons and are not competent to establish that her current psychiatric disorder had onset as a result of service; or of any other psychiatric disorder. The question regarding the diagnosis or etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, her allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).



The claim of entitlement to service connection for a psychiatric disorder, to include PTSD and major depressive disorder must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hearing Loss and Tinnitus

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).

The Veteran asserts that noise exposure in service from rifle fire during the military funerals caused her left and right hearing loss disabilities and tinnitus. However, the preponderance of the evidence is against a finding that in-service noise exposure led to her bilateral hearing loss disability or tinnitus and the appeals will be denied. 

The Veteran's April 2002 enlistment examination showed that on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
25
15
5
0
10
LEFT
20
10
15
0
10
 
Thus, the service treatment records show no complaints or findings of hearing loss disability. 



However, that the absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In December 2003 VA women's health clinic treatment record reflects the Veteran's complaint of decreased hearing bilaterally and had a "bloody" drainage from her right ear. The assessment included diminished hearing and otitis media. 

A January 2004 VA audiology consultation reflects that the Veteran described a gradual hearing loss with an onset one year earlier. She also complained of bilateral tinnitus with an onset of five to ten years. She described a feeling of being tilted and off balance and reported difficulty walking on uneven ground. She gave a history of a right ear infection, with the most recent episode being approximately one month earlier. She added that she experienced otorrhea which she described as a clear fluid approximately twice a week, worse in her right ear. The Veteran's history was positive for occupational noise exposure (as a truck driver and in construction) and military noise exposure (from guns, airplanes, and engines). The SSA records indicate that the Veteran reported she was a "dump truck" driver from June 1986 to March 2009.

On audiometric testing (as reported in the August 2011 VA examination report), the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
20
10
15
25
LEFT
15
10
10
/
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear. The impression was normal hearing, bilaterally.


An August 2004 VA audiology record documents the Veteran's complaint of imbalance. She described bilateral tinnitus, worse on the right, and reported occasional ear infections, with the most recent occurring a year earlier. Bithermal caloric testing revealed a bilateral vestibular weakness and computerized dynamic posturography results were consistent with visual and vestibular deficits. 

The report of July 2011 VA examination documents that on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
30
25
20
25
25
LEFT
25
25
25
25
25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 86 percent in the left ear. Thus, she demonstrated left ear hearing loss disability for VA purposes. The audiologist opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service. The audiologist explained that the Veteran had essentially normal hearing in both ears. She commented that, while the Veteran had a borderline normal-mild high frequency hearing loss (6000 to 8000 hertz) that was not consistent with noise exposure. She added that the Veteran's hearing was consistent with hearing tests found in the claims file. The audiologist added that hearing loss did not exist prior to service, adding that all tests found in the Veteran's records showed essentially normal hearing. 

The audiologist also noted that the Veteran reported recurrent tinnitus, but that the Veteran could not remember the onset. She opined that the Veteran's tinnitus was not likely a symptom associated with hearing loss, as the Veteran did not have hearing loss according to VA criteria.

In an August 2011 addendum, the audiologist opined that hearing loss and tinnitus were less likely due to military noise exposure. She explained that the Veteran's current test results were consistent with essentially normal hearing in both ears with the exception of a possible mild high frequency hearing loss in both ears and a mild low frequency hearing loss for one frequency in one ear (500 hertz in the right ear). She commented that this low frequency finding was just outside the normal range and was disregarded as a significant clinical finding due to tympanometry within normal limits for the right ear. She added that the Veteran's previous results showed normal hearing in both ears for all frequencies in 2004 and normal hearing for all frequencies in the left ear in 2002. 

Regarding tinnitus, the VA audiologist commented that the Veteran could not remember the onset of her tinnitus at the time of the VA examination, but it was noted in 2004 that the onset of her tinnitus was 5 to 10 years earlier (i.e., 1999 to 1994). Therefore, the audiologist opined that the Veteran's tinnitus was less likely (less than 50 percent probability) due to military noise exposure.  

During the June 2014 hearing, the Veteran testified that, in addition to serving at KIA funerals, she served at local funerals on the firing squad, and attributed her hearing loss to being next to the other people on the firing squad. She also reported that her tinnitus started when she started participating in funeral duty. She testified that she did not have tinnitus prior to this time. The Veteran also reported that she had right ear hearing loss and a right ear problem with bleeding from her right ear during basic training.

The report of June 2015 VA examination documents that on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
40
35
25
30
25
LEFT
35
30
35
35
35



Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear. Thus, she demonstrated bilateral hearing loss disability for VA purposes. The audiologist opined that the Veteran's bilateral hearing loss disability was not caused by or a result of an event in military service. The audiologist noted that the Veteran's military occupational specialty (MOS) was motor vehicle operator and that there was a moderate probability of noise with that MOS; however, the audiologist highlighted that the Veteran's civilian occupation was dump truck operator (20 years). The Veteran denied ear pathology, familial hearing loss and recreational noise exposure. Noting review of the treatment records, the audiologist found that the examination reflected a mixed hearing loss bilaterally suggestive of middle ear issues. The test results did not indicate that the Veteran had a noise induced hearing loss bilaterally. Thus, the audiologist concluded that the Veteran's bilateral hearing loss disability was less likely than not caused by or a result of in-service noise events.

Regarding the tinnitus, the audiologist reiterated that the examination reflected a mixed hearing loss bilaterally suggestive of middle ear issues. The test results did not indicate that the Veteran had a noise induced hearing loss bilaterally. Thus, the audiologist concluded that the Veteran's subjective tinnitus was less likely than not caused by or a result of in-service noise events.

In the July addendum, the audiologist agreed with the findings and opinions of July 2011 and June 2015 examinations. 

The claims of service connection for bilateral hearing loss disability and tinnitus are denied. Despite the Veteran's contentions that her current bilateral hearing loss disability and tinnitus are due to noise exposure incurred in service, the more probative opinion concludes that it is less likely that there exists a relationship, or nexus, between the current bilateral hearing loss disability and tinnitus and noise exposure incurred in service. To reiterate, the audiologist explained that test results did not indicate that the Veteran had a noise induced hearing loss bilaterally. Rather, she had mixed hearing loss suggestive of middle ear issues (June 2015 VA examination).

Additionally, there is no evidence of a bilateral sensorineural hearing loss in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (bilateral sensorineural hearing loss) entity were not noted. Additionally, there is no assertion of continuity of or evidence of sensorineural hearing loss disability within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting the claims is the various general lay assertions. The Veteran was competent to state that she had in-service noise exposure from rifle fire during the military funerals. However, she is a lay person and is not competent to establish that her current bilateral hearing loss disability and tinnitus onset as a result thereof. The Veteran is not competent to offer opinion as to etiology of any current bilateral hearing loss disability tinnitus. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, her allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d at 1376-77 (Fed. Cir. 2007).

The Veteran also reported that she had right ear hearing loss and a right ear problem with bleeding from her right ear during basic training. However the December 2003 VA women's health clinic treatment record documenting (a) her complaint of decreased hearing bilaterally and had a "bloody" drainage from her right ear and (b) assessment of diminished hearing and otitis media was subsequent to her period of active service. To the extent that her hearing loss and tinnitus are attributable to middle ear issues, those issues did not manifest until after the Veteran's period of active service (no competent and credible evidence has been presented to indicate that middle ear issues manifested during her period of active service).

The claims of entitlement to service connection for left and right ear hearing loss disability and tinnitus must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).

Scars

The Veteran has not specifically alleged that she has scars due to service-connected disability. However, during the pendency of the appeal, service connection has been established for right knee degenerative joint disease, right knee instability, left knee degenerative joint disease and left knee instability. The June 2015 report of VA knee and lower leg conditions examination report reflects that the Veteran has arthroscopic portal scars that measure .25 cm (length) by .25 cm (width) on her knees. Based upon the facts, service connection for bilateral knee scars is warranted.

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


(ORDER ON NEXT PAGE)








ORDER

Service connection for a psychiatric disorder, to PTSD and major depressive disorder is denied. 

Service connection for left ear hearing loss is denied. 

Service connection for right ear hearing loss and right ear problems is denied. 

Service connection for bilateral tinnitus is denied.

Service connection for bilateral knee scars is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


